Case 3:15-md-02672-CRB Document 6177 Filed 04/18/19 Page 1 of 2

Gregory Comlish
1969 10th Avenue
San Francisco, CA 94116

RE: VOLKSWAGEN “CLEAN DIESEL’ MARKETING, SALES PRACTICES, AND PRODUCTS
LIABILITY LITIGATION (MDL No. 2672 CRB (JSC)}

| wish to be excluded from the proposed settlement in the Volkswagen ADR case on the
following grounds:

The lead plaintiff argues that lengthy litigation is detrimental to the class’s overall
recovery.

This assumption proves to be false. Information available since the settlement negotiation took

place is beneficial to the class but was not taken into account by the settlement proposal. There
is no reason to believe that the MANY lengthy court challenges and governmentai investigations .
in the EU will not continue to yield fruit toward a better outcome for the plaintiffs.

The settlement distribution model is flawed, causing arbitrary differences in settlement
yields among the class.

| am a small investor. | purchased a total of 200 shares of VLKAY (Volkswagen ADRs) for my
daughter's college savings plan on 4/2/2014, paying $10, 269. | sold these shares on 9/21/2015
for $5,992, yielding a loss of $4,277 (42%). .

My compensation under the proposal would have increased by 100% (11% net, v 22%) if only |
had waited one more day before selling my shares. This outcome is not justified on any
objective grounds and is unacceptable to me. The interday share price did not change by
anywhere near 100%: the difference is an artifact of the settlement model, not based on

changes in the share price. Since my trade was based on information public and available to all
shareholders, | find that the model doesn't make sense and the proposed settlement is not
equitable. It is based on an opaque model that has not been shared with the class in any
meaningful way. Presumably, upon knowing the full details of the settlement model | would
conclude that it was designed to favor a few large institutional investors and attorneys at the
expense of a small investor like myself.

   

| intend to appear before the 9th Circuit in order to explain my position AGAINST this
proposal.

Sincere

Gregory P Carplish
y

Gomusir
1AG4 1o™ Ave

ot CA Wile

 

 
  

Case 3:15-md-02672-CRB Document 6177 Filed 04/18/19 Page 2.6f2*~... mmr,
: Abt eee Ry Pare Rats ee rm a red af

ee a Hs. we ee SE Ae ES RAE fie ee tie a, " i —
. ane ace

8 APR Di Pag ge See

. “ ween an " “—e.

 

~ 7: j
Er ’
Mt eA

 

Veurswasen Ape Ligation becom

Cfo t
Cig cuass acne # Cla

Ro Box 430
(oacrvew OK 4 ]353-Y3TO

Sulofiony (ae

cS alli nade oud th bebe lteygtialloh

 
